Citation Nr: 1105805	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to increased rating(s) for migraines, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2004 rating decision, in which the RO, upon 
reconsideration of a December 2003 rating decision, inter alia, 
granted the Veteran's claim for a rating in excess of 10 percent 
for migraines, assigning a 30 percent rating, effective July 3, 
2003 (the date of his claim for increase).  In July 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Muskogee, Oklahoma, 
which certified the appeal to the Board.

In April 2008, the Board, inter alia, denied a rating in excess 
of 30 percent for migraines.  The Veteran appealed that denial to 
the United States Court of Appeals for Veterans Claims (Court).  
In a January 2010 Memorandum Decision, the Court found that the 
Board's April 2008 decision contained inadequate reasons and 
bases pertaining to a failure to consider staged ratings pursuant 
to Hart v. Mansfield, 21 Vet. App. 505 (2007), unsupported 
reasoning for the reliance on some medical evidence instead of 
others, and a failure to discuss the adequacy of VA examinations 
and outpatient records.  The Court, therefore, vacated that 
portion of the Board's decision denying a rating in excess of 30 
percent for migraines, and remanded that matter to the Board for 
further proceedings consistent with the Memorandum Decision.

In May 2010, the Board, awarded the Veteran the maximum, 50 
percent schedular rating for migraines for the period from April 
9, 2004, through April 2, 2007, but continued to deny a rating in 
excess of 30 percent prior to, and since, those dates.  At that 
time, the Board also remanded the matter of a higher rating for 
migraines, on an extra-schedular basis pursuant to to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
consideration.  The AMC denied the claim (as reflected in a 
December 2010 supplemental SOC (SSOC)) and returned the matter 
remaining on appeal to the Board for appellate  consideration.

As a final preliminary matter, the Board notes that in November 
2010 correspondence, the Veteran raised the issues of a rating in 
excess of 30 percent for migraines, a rating in excess of 10 
percent for pain syndrome of the left knee, and a rating in 
excess of 10 percent for pain syndrome of the right knee.  The 
claims file reflects that the Veteran's claims have not been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and are thus referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining on appeal have been accomplished.  

2.  At no point pertinent to the July 2003 claim for increase 
have the Veteran's migraines been shown to present so exceptional 
or unusual a disability picture as to render impractical the 
application of the regular schedular standards for rating the 
disability.


CONCLUSION OF LAW

The criteria for increased rating(s) for migraines, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2003-2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, the RO had previously furnished notice pertinent 
to the matter of an increased rating on a schedular basis, the 
issue decided by the Board in May 2010.  The prior notice 
included a May 2006 letter providing general information 
pertaining to VA's assignment of ratings and effective dates, as 
well as the type of information that impacts these determination. 

Following the Board's May 2010 remand, in a June 2010 letter, the 
RO provided notice to the Veteran explaining what information and 
evidence was needed to support a claim for higher rating on an 
extra-schedular basis.  The letter included a summary of a 
portion of the text of 38 C.F.R. § 3.321(b).  The letter also 
reiterated the type of information and evidence that must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, and advised the appellant that he had 
one year to submit any additional information and/or evidence.   

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, a December 2010 SSOC reflects the RO 
intial adjudication of the matter of increased rating on an 
extra-schedular basis.   Hence, the Veteran is not shown to be 
prejudiced by the timing of this issue-specific notice.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA treatment 
records, and the reports of September 2003, October 2005, and 
April 2007 VA and VA contract examinations.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran, his employer and co-worker, 
his wife, and his representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
in connection with the matter remaining on appeal is warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through the identified notice of RO (via the 
AMC), the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with this 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter 
remaining on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods pertinent to the Veteran's July 2003 claim 
for increase.  

In the rating action on appeal, the RO denied a schedular rating 
in excess of 30 percent for migraines.  In May 2010, the Board 
granted a rating of 50 percent for the period from April 9, 2004 
to April 3, 2007, on a schedular basis, but denied a schedular 
rating in excess of 30 percent for the periods prior to April 9, 
2004 and from April 3, 2007.  Thus, the only matter remaining on 
appeal is whether any higher rating(s) is/are warranted at any 
time pertinent to the July 2003 claim for increase on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to and 
discussed in the December 2010 SSOC)..

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. 111.

Pertinent to the current claim for increase, on September 2003 VA 
examination, the Veteran reported two to three headaches per 
week, approximately 30 to 45 minutes in duration.  Bending over 
was described as uncomfortable, and shaking his head would make 
headaches worse.  Physical examination of the head revealed mild 
tenderness over the posterior head regions as well as of the 
tempromandibular joints, neither of which reproduced pain.  No 
cranial bruits were heard.  The neck was supple.  On cranial 
nerve examination, the pupils were seven millimeters and briskly 
reactive.  The fields were full, discs were flat, and the 
extraocular movements were full without nystagmus.  Facial 
sensation was normal.  Hearing was intact.  The uvula and palate 
elevated in the midline, and the tongue protruded in the midline.  
Motor and sensory testing, coordination, station, and gait were 
all within normal limits.  No sensory abnormalities were seen.  
The Veteran was diagnosed with migraine headaches.  An MRI showed 
no abnormalities.

VA outpatient treatment records dated in November 2003 documented 
complaints of headaches two to three times weekly, lasting 
approximately 30 to 45 minutes.  Headaches were relieved by rest, 
and were not accompanied by nausea, vomiting, or light 
sensitivity.

On April 2004 neurology consult, the Veteran reported increased 
symptomatology regarding his headaches, to include intense, 
throbbing pain behind his eyes about four to five times per week.  
He reported nausea and a feeling of light headedness at least 
half of the time that he suffered from headaches.  The Veteran 
noted that he had light sensitivity, and when he had headaches, 
he would lie down.  During headaches, he could not drive.  He 
could not move without becoming nauseous.  The neurologist noted 
that during the headache, the Veteran was so handicapped that he 
could not drive, function, or take care of his children.  The 
Veteran stated that his symptoms were not relieved by medication.  
On physical examination, the neurologist reported normal 
findings.

A July 2005 lay statement from the Veteran's employer indicated 
that the Veteran had "almost daily" headaches, which were 
sometimes so severe that the Veteran could not open his eyes.  
The headaches lasted for up to an hour.  A co-worker of the 
Veteran also indicated that the Veteran's headaches came without 
warning, which often left him totally incapacitated sometimes up 
to an hour.  The Veteran's wife noted that the Veteran often had 
to pull over on the highway to wait for headaches to subside 
while he was driving.

On October 2005 VA contract examination, the Veteran reported 
throbbing, painful, incapacitating headaches, aggravated by 
light, noise, and movement.  They occurred about once every two 
days, lasting 30 minutes up to one to three hours or more, during 
which he stayed in bed, unable to do anything.  The Veteran was 
on prescription medication for his headaches.  Functional 
impairment was described as total impairment.  The Veteran was 
not presently working.  On neurological examination, findings 
were within normal limits.  The Veteran was diagnosed with 
migraines.

On April 2007 VA examination, the Veteran reported at least three 
migraines a week, lasting for one to two hours.  He reported that 
heat, noise, and bright light caused migraines.  During a 
migraine, he tried not to move his head around too much, and he 
shut his eyes for awhile.  Nausea and vomiting were denied, but 
occasional lightheadedness was reported.  The Veteran stated that 
sitting still and relaxing helped relieve his symptoms.  During 
headaches, the Veteran could continue with regular activity, but 
headaches slowed him down.  Once a week he had to lie down for 15 
to 20 minutes to get relief from a headache.  The Veteran was on 
daily prescription medication for headaches, which helped relieve 
his symptoms.

On neurological examination, findings were within normal limits.  
The Veteran was diagnosed with migraines.  The physician noted 
that the Veteran had at least three migraines a week, which were 
not prostrating.  The Veteran's symptoms required him to lie down 
for 15 minutes at least once per week because of his headaches.

Under Diagnostic Code 8100, a 30 percent rating is warranted for 
headaches with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Very 
frequent, completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.

Considering the matter remaining on appeal in light of the above, 
the Board finds that, at all points pertinent to the July 2003 
claim for increase, the evidence has demonstrated that the 
schedular criteria are adequate to rate the Veteran's migraines.  

The medical evidence clearly reflects that the Veteran has 
suffered  prostrating attacks and nonprostrating attacks.  For 
the period from April 9, 2004 to April 3, 2007, the Veteran also 
displayed some interference with his job and driving, and the 
severity of his symptoms have been contemplated in the Diagnostic 
Code, which requires completely prostrating and prolonged attacks 
productive of severe economic inadaptability for a 50 percent 
rating.  Thus, the rating schedule fully contemplates the 
described symptomatology (prostrating attacks with frequency, as 
well as an effect on employment).  As the threshold requirement 
for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
is not met, any further discussion of 38 C.F.R. § 3.321(b) is 
unnecessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no 
basis for any staged, extra-schedular rating of the Veteran's 
migraines, pursuant to Hart, and that the claim for higher 
rating, on an extra-schedular basis, must be denied.  In reaching 
these conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating on an 
extra-schedular basis, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

The claim for increased rating(s) for migraines, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


